United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
NATIONAL UNION FIRE §
INSURANCE COMPANY OF §
PITTBURGH PA §
§
v. § CIVIL ACTION NO. 3:19-CV-1742-8
§
LAUREN ENGINEERS & §
CONSTRUCTORS, INC. §

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant’s Motion to Transfer Venue [ECF No. 5]. For the
following reasons, the Court denies the Motion.

I. BACKGROUND

Plaintiff National Union Fire insurance Company of Pittsburg, PA (‘Plaintiff’) filed suit
against Defendant Lauren Engineers & Constructors, Inc. (“Defendant”) seeking a declaratory
judgment that it had no obligation to provide defense coverage in connection with an underlying
arbitration proceeding in another state. See Mot. 1. Counsel for Defendant in the underlying
arbitration are located in New Orleans, Louisiana and Austin, Texas. See Resp. to Mot. to Transfer
Venue (“Resp.”} 4. Defendant is located in Abilene, Texas. See Mot. 1. Defendant filed its
Motion to Transfer Venue on October |, 2019, which is now fully briefed and before this Court.

II. ANALYSIS

A district court may transfer any civil action to any other district or division in which it
might have been brought for the convenience of the parties and witnesses, if such transfer is in the
interest of justice. See 28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating
that a transfer of venue is warranted for convenience purposes. See Time, Inc. v. Manning, 366

F.2d 690, 698 (5th Cir, 1966). The movant’s burden is to show “good cause” for transfer. Jn re

 

 

 
Volkswagen of Am., Inc., 545 F.3d 304, 315 (Sth Cir. 2008) (hereinafter, “Volkswagen IP), The
Fifth Circuit explained:

Th[e] good cause burden reflects the appropriate deference to which the plaintiff's

choice of venue is entitled. When viewed in the context of § 1404(a), to show good

cause means that a moving party, in order to support its claim for a transfer, must

satisfy the statutory requirements and clearly demonstrate that a transfer is for the

convenience of parties and witnesses, in the interest of justice. Thus, when the

transferee venue is not clearly more convenient than the venue chosen by the

plaintiff, the plaintiff's choice should be respected.
/d. (internal quotation marks omitted) (emphasis added). The determination of venue transfer
pursuant to § 1404(a) is within the district court’s sound discretion, exercised “in light of the
particular circumstances of the case.” Hanby v. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D. Tex.
2001) (citing Radio Santa Fe v. Sena, 687 F. Supp. 284, 287 (E.D. Tex. 1988))). In doing so, the
court must balance the two categories of interest--private and public-—-to resolve whether the
movant has carried his burden. Volkswagen HH, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert,
330 U.S. 501 (1947)).

The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the
availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance
for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious
and inexpensive.” In re Volkswagen AG, 371 F.3d 201, 204 (Sth Cir. 2004) (hereinafter,
“Volkswagen P’) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public
interest factors are: “(1) the administrative difficulties flowing from court congestion; (2) the local
interest in having localized interests decided at home; (3) the familiarity of the forum with the law

that will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the

application of foreign law.” Id.

 
Here, the parties do not dispute that the action could have been filed in the Abilene
Division. After considering and weighing all the factors, the Court finds that Defendant did not
demonstrate that transfer to Abilene Division of the Northern District of Texas is “clearly more
convenient” and “in the interest of justice.” See Volkswagen I, 545 F.3d at 315. Defendant
devotes the bulk of its argument on the relative ease of access to sources of proof and the
convenience of the witnesses. See generally Mot.

A. Relative Ease of Access to Sources of Proof

First, Defendant argues that transfer is warranted because no sources of proof are located
in the Dallas Division. See Mot. 4. Rather, Defendant asserts that all proof and evidence are found
in Abilene, Texas, where Defendant is located. See Reply in Support of Its Mot. to Transfer Venue
(“Reply”) 3; id. at Ex. A 4. To support this contention, Defendant submitted the Affidavit of
Lynette Tatum, which states that documents related to “approval of the bills submitted by
{Defendant’s] defense counsel [in the underlying action] . . . after [Plaintiff] denied coverage” are
located in Abilene. See id. Ex. A §f 3-4. This argument is unpersuasive, given that those
documents are easily transferable to any forum. See Volkswagen H, 545 F.3d at 516 (noting that
advances in copying technology and information storage have rendered this factor far less
important in recent years).

Additionally, Plaintiff argues that some relevant documents are located in Austin, Texas

and New Orleans, Louisiana.’ See Resp. 4. Specifically, Plaintiff contends that documents related

 

' Plaintiff also argues that “relevant documents are located in the offices of Parsons McEntire McCleary in Dallas,
Texas.” See Resp. 4. The Court declines to consider this, as “[a]ttorneys may not manipulate the transfer analysis
simply by moving documents to their offices.” RLI Ins. v. Alistate Cty. Mut. ins., Civ. A. No. 3:07-CV-1256-M, 2008
WL 2201976, at *2 (N.D. Tex. May 28, 2008) (citing Volkswagen I, 371 F.3d at 206), The Court will consider
documents at the offices of counsel from the underlying action, however, because this action concerns insurance
coverage for an underlying arbitration proceeding, Cf Calypso Wireless, Inc. v. T-Mobile USA, Inc., 2010 WL
11469012, at *3 (E.D. Tex. Mar. 31, 2010) (considering convenience of a patent’s prosecuting attorney in a patent
infringement action, because the attorney was a witness to the case),

3

 

 
to (1) Defendant’s reasonable and necessary defense costs and (2) whether Defendant provided
Plaintiff a proper allocation of its costs are located in Austin, Texas and New Orleans, Louisiana—
the locations of counsel who represented Defendant in the underlying action. See id. Although
some relevant sources of proof are located in Abilene, the Court finds that Defendant’s argument
under this prong, when afforded its due weight, does not aid in demonstrating that the Abilene
Division is a “clearly more convenient” venue. See Volkswagen IT, 545 F.3d at 315-16 (emphasis
added).

B. Cost of Attendance of Willing Witnesses

With respect to the cost of attendance of willing witnesses, party moving for transfer “must
identify key witnesses and describe their expected testimony so that the court can properly evaluate
its nature and quality,” and can determine whether such witnesses are key to this litigation. Id.
(citing Empty Barge Lines IL Inc. v. Fisher, 441 F. Supp. 2d 786, 793 (E.D. Tex. 2006)).
Defendant identifies two Abilene residents as willing witnesses in this action: Lynette Tatum, its
general counsel, and Cleve Whitener, one of its principals. See Reply 3. But since the identified
witnesses are “employees of the party seeking transfer, their convenience is entitled to less weight
because that party will be able to compel their testimony at trial.” Cont’] Airlines, Inc. v. Am.
Airlines, Inc., 805 F. Supp. 1392, 1397 (S.D. Tex. 1992); see also USPG Portfolio Two, LLC y.
John Hancock Real Estate Fin., Civ. A. No. 3:10-CV-2466-D, 2011 WL 1103372, at *4 (N.D,
Tex. Mar. 25, 2011) (declining to consider parties’ employees under this factor).

Moreover, Plaintiff identifies Ray Adams——the claims representative who handled this
coverage dispute—as a potential witness. See Resp. 7. Adams lives in California, and he will
need to fly to Texas to testify. See id. Plaintiff states that it is more convenient for the witness to
travel to Dallas than Abilene. See id. The Court agrees, See Trademaven Clearing, 2012 WL

1108119, at *3 (noting that the Dallas-Fort Worth International Airport “offer[s] daily nonstop
4

 

 

 
flights to and from every part of the United States” and an “additional flight or additional driving
distance” poses an inconvenience). “[A] transfer should not be made where the only practical
effect is to shift inconvenience from the moving party to the non-moving party,” Perritt v. Jenkins,
No, 4:11-cv-23, 2011 WL 3511468, at *5 (E.D. Tex. July £8, 2011). Therefore, the Court finds
that Defendant has not met its burden of demonstrating that the Abilene Division is “clearly more
convenient” than the Dallas Division. See Volkswagen I, 545 F.3d at 315 (emphasis added).

Il. CONCLUSION

Having considered and weighed all factors regarding Defendant’s Motion, the Court

determines that Defendant has not met its burden and denies Defendant’s Motion.

horton

AKAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

SO ORDERED.

SIGNED November 14, 2019.

 

 
